[*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Exhibit 10.3 AM PRODUCT ASSEMBLY AND TEST SERVICES AGREEMENT This AM PRODUCT ASSEMBLY AND TEST SERVICES AGREEMENT (the “ Agreement ”) is made and entered into as of the Closing Date (as defined in the Stock Purchase Agreement (as defined below)) (the “ Effective Date ”) by and between Fujitsu Semiconductor Limited, a corporation organized and existing under the laws of Japan, with a registered office at 2-10-23, Shinyokohama, Kohoku-ku, Yokohama, Kanagawa 222-0033, Japan (“
